Citation Nr: 1132424	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  09-18 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1975 to January 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which, in relevant part, granted the Veteran service connection for hearing loss and assigned a noncompensable disability rating, effective November 20, 2006.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2011.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran was granted service connection for hearing loss in a September 2007 rating decision, and assigned a noncompensable disability rating, effective November 20, 2006, the date of his claim.  He contends that a compensable disability rating is warranted for his disability.

The Veteran contended at his April 2011 personal hearing that his service-connected hearing loss had increased in severity since his last VA examination in August 2007.  The Board notes that over four years have passed since the Veteran's hearing loss was last evaluated.  As a matter critical to the adjudication of initial rating claims is identifying the level of disability which corresponds with various stages of the appeal period, a new VA examination will prove helpful in the complete resolution of the Veteran' s increased rating claim.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (adjudication of the claim should include consideration of whether a "staged rating," the assignment of different ratings for distinct periods of time, is appropriate based on the facts found).  

The Board observes that the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  However, as the Veteran has contended that his hearing loss has increased in severity since last evaluated in August 2007, the Board believes that a current evaluation of the Veteran's service-connected hearing loss is required in order to appropriately adjudicate the merits of his claim.  See 38 C.F.R. § 3.159 (2010); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Accordingly, the Board finds that this claim must be remanded in order for the Veteran to be afforded a new VA audiological examination to determine the current severity of his service-connected disability.  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to determine the current severity of his service-connected bilateral hearing loss.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  

The testing to determine the current severity of the Veteran's hearing loss should include the use of controlled speech discrimination (Maryland CNC) and a puretone audiometry test.  The examination must be conducted without the use of any hearing aids.

The examiner should specifically comment on the effects of the Veteran's hearing loss on occupational functioning and daily activities.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2.  Review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  Finally, readjudicate the claim on appeal.  If the benefit sought on appeal is not granted, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this issue to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


